ORDER
WILLIAM E. BARONI, JR., of HAMILTON, who was admitted to the bar of this State in 1998, having been convicted after a trial by-jury in the United States District Court for the District of New Jersey of conspiracy to obtain by fraud, knowingly convert, and intentionally misapply property of an organization receiving federal benefits (18 U.S.G. § 371); obtain by fraud, knowingly converting and intentionally misapplying property of an organization receiving federal benefits (18 U.S.C. § 666(a)(1)(A) and (2); *468conspiracy to commit wire fraud (18 U.S.C. § 1349); wire fraud (18 U.S.C. § 1343 and section (2); conspiracy against civil rights (18 U.S.C. § 241); and deprivation of civil rights (18 U.S.C. §241;
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), WILLIAM E. BARONI, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that WILLIAM E. BARONI, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that WILLIAM E. BARONI, JR., comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.